Title: To Thomas Jefferson from Samuel Coleman, 8 May 1805
From: Coleman, Samuel
To: Jefferson, Thomas


                  
                     Sir, 
                     Richmond May 8h. 1805.
                  
                  If any hope had been entertained that, on an application to the Council of State, their approbation of a transmission to you, of the certificates respecting Logwood’s health, by our much respected and amiable Governor, could have been obtained, that channel, as most respectful to you, would have been preferred; but as such an approbation was dispaired of, I deemed it not more a duty than a right, which I, in common with any other citizen, enjoyed, to transmit them to you myself. It will excite some surprize perhaps that the approbation of such a measure, by the Council, could be doubted. The following case not only gave rise to such a doubt but reduced it nearly to a certainty that their approbation of such a proceedure would not be had.
                  The first person confined in the Penitentiary was an unfortunate man by the name of Merryman, for murder, perhaps of the first degree, but the jury decided it to be of the second. For near five years his application to labour was incessant, his conduct uncommonly exemplary, and he was a creditor with the institution to a considerable amount, the produce of his labour, beyond the expences of his maintenance, which the law subjected him to reimburse. In the course of the last year he was taken with a complaint in his head and eyes, believed to be the consequence of his constant application to the business of nail-cutting, and of his close confinement. His complaint increased attended with insanity at intervals, and threatened a speedy dissolution. The physician, the keeper, and all the Inspectors of the Penitentiary, except one, who declined it for want of a knowledge of his case, joined in a representation of his situation and in a recommendation of him to the Council, without effect, as a proper object of mercy. In a short time afterwards he died in confinement This case Sir is not recited with a view to excite an unfavorable sentiment of the Council. They have acted from the best motives, a firm persuasion, that the penal laws of our Country are sufficiently lenient, and that the interference of the Executive, except in very extraordinary cases, is unnecessary, and may be productive of much mischief. It is stated merely to show the reason why the certificates, respecting Logwood were not forwarded to you by the Executive.
                  I have the honor to be with perfect respect, your most obed Servant
                  
                     Samuel Coleman.
                  
               